Citation Nr: 0502540	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-20 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.

4.  Entitlement to service connection for degenerative joint 
disease and scoliosis of the thoracic spine.

5.  Entitlement to service connection for residuals of a 
septoplasty.

6.  Entitlement to service connection for left ear cysts.

7.  Entitlement to service connection for a left arm 
disability.

8.  Entitlement to service connection for a heart condition.

9.  Entitlement to an increased rating for a lumbar spine 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in Columbia, South Carolina and 
Nashville, Tennessee.  However, the Nashville RO has 
jurisdiction over this case.

In May 2002, the RO in Columbia, South Carolina denied the 
claim of service connection for cervical spine and left 
shoulder disabilities.  The veteran perfected an appeal.  In 
November 2003, the RO in Nashville, Tennessee granted 
entitlement to service connection for these disabilities, and 
appellate action regarding this decision has not been 
initiated.  Therefore, the Board no longer has jurisdiction 
over these issues.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

In November 2004, the veteran participated in a hearing 
conducted at the RO by the undersigned Veterans Law Judge.  
At the hearing, the veteran presented additional evidence 
with the proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304. 

The issue of service connection for a thoracic spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2004, the veteran notified the RO in a written 
statement that he wished to withdraw the appeal on his claims 
of service connection for residuals of a septoplasty, left 
ear cysts, a left arm disability, and a heart condition, and 
his claim for an increased rating for a lumbar spine 
disability.  

2.  There is competent evidence linking the current diagnosis 
of arthritis of the right knee to the veteran's service.

3.  There is competent evidence linking the current diagnosis 
of arthritis of the left knee to the veteran's service.

4.  There is competent evidence linking the current diagnosis 
of right shoulder arthritis to the veteran's service.


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the claims of service connection for residuals of a 
septoplasty, left ear cysts, a left arm disability, and a 
heart condition, and an increased rating for a lumbar spine 
disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2003).

2.  Service connection for right knee arthritis is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Service connection for left knee arthritis is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  Service connection for right shoulder arthritis is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection of a Septoplasty, Left Ear Cysts, Left Arm 
Disability, and a Heart Condition, and an Increased Rating 
for a Lumbar Spine Disability

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  An appeal may be withdrawn as to any or 
all issues involved in the appeal.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204 (2003).  Withdrawal may be 
made by the appellant or by his representative if a proper 
power of attorney or declaration of representation, as 
applicable, is on record or accompanies such notice of 
disagreement or substantive appeal.  38 C.F.R. § 20.301(a) 
(2003).

In correspondence received by the RO in October 2004, the 
veteran indicated that he wished to withdraw his appeal on 
the claims of service connection for residuals of a 
septoplasty, left ear cysts, a left arm disability, and a 
heart condition, and his claim for an increased rating for a 
lumbar spine disability.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn his 
appeal as to the claims mentioned above in compliance with 38 
C.F.R. § 20.204(b), and there effectively remains no 
allegation of any error of fact or law for appellate 
consideration.  As a result, the Board does not have 
jurisdiction to review the pending appeal as to the withdrawn 
issues.

Service Connection for a Right Knee Disability, a Left Knee 
Disability, and a Right Shoulder Disability

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome 
set forth below, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of these issues, which would result from a 
remand solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The competent evidence of record does show that the veteran 
has been diagnosed with arthritis of the knees and right 
shoulder.  A finding of degenerative joint disease of the 
right knee was noted on a December 1998 VA examination, and 
an assessment of arthritis of both knees and the right 
shoulder appears in 2001, 2003 and 2004 records provided by 
the veteran's private physician.  Therefore, there is 
evidence of a current disability.  

The veteran reports that he sustained injuries to his knees 
and right shoulder when a truck rolled over in 1988, but the 
service medical records do not include specific references to 
this incident.  A review of the service medical records does 
show that the veteran was seen on various occasions for 
complaints related to his knees and shoulder.

The veteran complained of right leg pain in February 1984 and 
it was noted that the veteran had injured the area posterior 
of the right leg from the knee down to the ankle.  In April 
1987, the veteran noted a trick knee on his medical history 
report.  When he was seen for neck and back pain in September 
1989, the examiner noticed a right shoulder drop and pain 
with motion.  Further, complaints of right knee pain and an 
assessment of possible strained muscles were noted in 
December 1992.  In 1995, the veteran suffered left leg trauma 
when he slid into a tree while playing baseball.  At that 
time, a fracture was ruled out and mild muscle strain was 
diagnosed.  

Even though the service medical records are silent regarding 
an automobile accident, the complaints and findings 
documented in the record are sufficient to show that the 
veteran was treated for problems with his knees and right 
shoulder during service.  The Board also finds that there is 
competent evidence of a nexus.  

Here, the veteran's private physician has provided a nexus 
opinion in October 2004.  The physician found that the 
veteran's bilateral knee and right shoulder osteoarthritis 
were at least as likely related to an injury, disease, or 
event occurring during the veteran's service.  The physician 
found that the disease or event was documented in a December 
1992 and April 1987 service medical records and a December 
1998 VA examination.  Therefore, the Board finds that the 
nexus requirement has been met.  

Service connection for arthritis of the right and left knees, 
and right shoulder is warranted.  As the competent evidence 
presented demonstrates that the criteria to establish a claim 
of entitlement to service connection for arthritis of the 
knees and right shoulder have been met, the appeal is 
granted.


ORDER

The claims of service connection for residuals of a 
septoplasty, left ear cysts, a left arm disability, and a 
heart condition, and an increased rating for a lumbar spine 
disability are dismissed.  

Entitlement to service connection for arthritis of the right 
knee has been established, and the appeal is granted.

Entitlement to service connection for arthritis of the left 
knee has been established, and the appeal is granted.

Entitlement to service connection for arthritis of the right 
shoulder has been established, and the appeal is granted.  


REMAND

The service medical records show that the veteran was 
diagnosed with and treated for scoliosis.  According to the 
veteran's private physician, the veteran suffers from chronic 
mild discomfort in this area, but had not specifically 
mentioned this area because it has not been as significant as 
his neck and lumbar spine disorders.  Also, it has been 
adequately controlled with medication.  

At this time, it is clear that the veteran was diagnosed with 
scoliosis during service and that he has complained of 
discomfort.  However, it is not clear what the current 
thoracic spine disability involves since the veteran's 
physician stated that there was no x-ray evidence of 
scoliosis.  A review of the record shows that the veteran has 
never been afforded a VA examination that involves an 
evaluation of the thoracic spine.  Therefore, the evidence is 
insufficient to decide the issue of service connection with 
any certainty.  As the Board cannot exercise its own 
independent judgment on medical matters, further examinations 
are required, to include opinions based on review of the 
entire record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Under the VCAA, a veteran is entitled to a complete VA 
medical examination that includes an opinion whether there is 
a nexus between the claimed disorder and service based on all 
possible evidence.  Additional development is in order.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded the 
appropriate VA examinations to determine 
the nature, etiology, and severity of his 
thoracic spine conditions.  It is 
imperative that the examiners review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination reports should be typed. 

2.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

3.  The AMC should adjudicate the claim 
of entitlement to service connection for 
a thoracic spine disability.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


